Nott, J.
I agree with my brother Colcock,. that the non-suit ought to be set aside: whether it was meant for the same name, or not, was a question of fact for the jury; and the variance between the name in the grant, and the name in the deed is so small, I think it ought to be presumed, they were *115meant for the same. Many of the original in this state? were made to Germans ; who were like this grantee, so ignorant, that they could neither read nor write. Few persons among them, knew how to spell their own’ names; they often therefore, varied with every conveyance. I could not enumerate the instances which have come within my own observation; I recollect one, in which, I believe the original name was u Conrad” hut was spelled u Kunrod” and “ Coonrodand now is most usually written and spelled Gunrod. In many instances scarcely a resemblance of the original name is now found among their descendants. It would be extremely hard, that a man should lose his land, because the surveyor-general, or a conveyancer, did not know how to spell his name, and he was too ignorant to inform him. Let the non-suit be set aside,
Colcock, Bbevabd and Bay Js. concurred.